





Exhibit 10.2




FIRST AMENDMENT TO SECURITY AGREEMENT




This FIRST AMENDMENT (the “Amendment”) to SECURITY AGREEMENT, dated December 31,
2014, made by Onstream Media Corporation, a Florida corporation (the “Company”),
each of the Subsidiaries of the Company set forth on Schedule I of the Security
Agreement (each a Subsidiary and together with the Company, the “Grantor”) to
Sigma Opportunity Fund II, LLC, a Delaware limited liability company, as the
initial holder of the Prior Sigma Notes (the “Holder”).  All capitalized terms
used herein without definition shall have the respective meanings assigned to
such terms in the New Note Purchase Agreement (as defined below).




WITNESSETH:




WHEREAS, pursuant to a Note Purchase Agreement, dated March 18, 2013, Borrower
issued a Senior Secured Note, dated March 18, 2013 (the “March 2013 Note”), in
favor of Purchaser in the original aggregate principal amount of up to $800,000,
which March 2013 Note was amended by the First Amendment and Allonge to Secured
Promissory Note, dated June 14, 2013, the Second Amendment and Allonge to
Secured Promissory Note, dated February 28, 2014 and the Third Amendment and
Allonge to Secured Promissory Note, dated September 15, 2014 (as amended, “Note
1”), which, among other things, increased the principal amount of Note 1 to
$945,000;

WHEREAS, pursuant to a Note Purchase Agreement, dated February 28, 2014,
Borrower issued a Senior Subordinated Secured Promissory Note, dated February
28, 2014, as amended by the First Amendment and Allonge to Secured Promissory
Note, dated September 15, 2014 (collectively with Note 1, the “Prior Sigma
Notes”), in favor of Purchaser in the original aggregate principal amount of
$500,000;

WHEREAS, pursuant to the Security Agreement, the Grantor granted a security
interest in certain assets of the Grantor to secure repayment of the Prior Sigma
Notes;




WHEREAS, pursuant to a Note Purchase Agreement, dated December 31, 2014 (“New
Note Purchase Agreement”), the Company is issuing an Amended and Restated Senior
Secured Convertible Note (the “New Note”) to supersede and replace the Prior
Sigma Notes;




WHEREAS, in connection with the issuance of the New Note, the Grantor has agreed
to enter into this Amendment to the Security Agreement to confirm that the New
Note is entitled to the benefits of the Security Agreement (as such term is
defined in the New Note Purchase Agreement).




NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Holder hereby agree as follows:

 

1



--------------------------------------------------------------------------------






1.

Definitions.  The following Definitions contained in the Security Agreement are
supplemented as follows:




“Note” includes the Amended and Restated Senior Secured Convertible Note, dated
December 31, 2014, issued by the Grantor to Holder pursuant to the Note Purchase
Agreement.”

“Note Purchase Agreement” includes the Note Purchase Agreement, dated as of
December 31, 2014, by and between the Grantor and the Holder pursuant to which,
among other things, the Grantor issued the Note.”

2.

Joinder. The parties hereto agree that Sigma Advisors is hereby made a party to
the Security Agreement, as a Holder, and entitled to the benefits of the
Security Agreement.




3.

Miscellaneous.  Except as specifically amended hereby, the Security Agreement
shall remain in full force and effect as issued.  All references to the Security
Agreement in any of the Transaction Documents shall be deemed to refer to the
Security Agreement as amended by this Amendment and as the same may be further
amended, supplemented or modified in accordance with its terms by the parties
from time to time. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York. This Amendment may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.




[Signature Pages Follow]







2


--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Grantor and the Holder have caused this Amendment to be
duly executed and delivered by their respective officers or other
representatives thereunto duly authorized as of the date first above written.




ONSTREAM MEDIA CORPORATION

 




By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




INFINITE CONFERENCING, INC.




 By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




ENTERTAINMENT DIGITAL NETWORK, INC.




By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




AV ACQUISITION, INC.







By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




ONSTREAM CONFERENCING CORPORATION




By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




MEDIA ON DEMAND




By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




 

[Security Agreement Amendment – Signature Page]





3



--------------------------------------------------------------------------------










HOTEL VIEW CORPORATION







By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




OSM ACQUISITION INC.







By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




AUCTION VIDEO JAPAN, INC.







By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President







SIGMA OPPORTUNITY FUND II, LLC

By: Sigma Capital Advisors, managing member




By: /s/ Thom Waye

Name: Thom Waye

Title:   Manager





























[Security Agreement Amendment – Signature Page]

 

 

4


